                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 Goble McGuire Jr.,                     )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:20-cv-00036-GCM
                                        )
                   vs.                  )
                                        )
 Andrew M. Saul,                        )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 26, 2020 Order.

                                               October 26, 2020




        Case 1:20-cv-00036-GCM Document 16 Filed 10/26/20 Page 1 of 1
